Case 1:17-cv-00928-RBK-KMW Document 67-2 Filed 02/05/21 Page 1 of 1 PageID: 964




 DANIEL A. FRISCHBERG, ESQ.
 26 Highgate Lane
 Cherry Hill, NJ 08003
 (856) 325-8251

 Attorneys for Plaintiffs, Elaine Levins and William Levins

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                                                  Case 1:17-cv-00928-RBK-KMW
    ELAINE LEVINS and WILLIAM
    LEVINS, on behalf of themselves and
    others similarly situated,
                      Plaintiffs,

    vs.

    HEALTHCARE REVENUE
    RECOVERY GROUP, LLC d/b/a ARS
    ACCOUNT RESOLUTION SERVICES,
    and JOHN AND JANE DOES 1
    THROUGH 25,
                Defendants.

    STATEMENT OF REASONS AS TO WHY NO BRIEF IS NECESSARY IN ACCORDANCE
                       WITH THE LOCAL RULE 7.1(d)(4)

          The within Notice of Motion is a motion to withdraw as counsel, as set forth in the accompanying

 certification.

          The facts relied upon, as set forth in the accompanying certification, and the basis for relief, do

 not present complicated questions of fact or unique questions of law. Therefore, it is hereby submitted

 that no brief is necessary in the Court’s consideration of the within motion.

                                                             /s/Daniel A. Frischberg
 Date: February 5, 2021                                      Daniel A. Frischberg
